     Case 1:19-cv-00195-DAD-SKO Document 24 Filed 04/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ROSA MARTHA TORRES,                                       No. 1:19-cv-00195-DAD-SKO
12                           Plaintiff,
                                                                   ORDER GRANTING MOTION TO
13             v.                                                  MODIFY SCHEDULING ORDER
14       UNITED STATES OF AMERICA,                                 (Doc. 23)
15                           Defendant.
16

17

18            On April 21, 2020, the parties filed a “Joint Motion to Continue Pretrial Deadlines and

19   Request to Vacate and Continue Status and Settlement Conferences Due to COVID-19 Global

20   Pandemic.” (Doc. 23.) The parties state that they have diligently litigated the case but the current
21   coronavirus (COVID-19) pandemic has impeded their progress. (Id. at 2–3.) The parties request
22
     to extend all the remaining pretrial deadlines by approximately 90 days. (Id. at 2.)
23
               Based on the parties’ representations, the Court finds good cause to extend the deadlines in
24
     the scheduling order as requested.1 Accordingly, for good cause shown, the Court GRANTS the
25

26
27   1
       The Court will adjust certain dates proposed by the parties, and will continue the pretrial conference and trial dates
     accordingly, to conform to the Court’s scheduling preferences and to give the Court sufficient time to rule on dispositive
28   motions.
     Case 1:19-cv-00195-DAD-SKO Document 24 Filed 04/23/20 Page 2 of 2

 1   request and will modify the scheduling order and enlarge the deadlines as follows:2
 2
         Event                                         Prior Date                          Continued Date
 3
         Non-expert Discovery Deadline                 April 30, 2020                      July 29, 2020
 4       Expert Disclosures Deadline                   May 15, 2020                        August 13, 2020
 5       Rebuttal Expert Disclosures                   May 29, 2020                        August 27, 2020
 6       Expert Discovery Deadline                     June 30, 2020                       September 28, 2020
 7       Non-Dispositive Motion Filing                 July 31, 2020                       October 29, 2020
 8       Non-Dispositive Motion Hearing                August 26, 2020                     November 25, 2020
 9       Dispositive Motion Filing                     July 31, 2020                       October 29, 2020

10       Dispositive Motion Hearing                    September 15, 2020                  December 15, 2020

11       Pre-settlement Conference                     April 28, 2020                      August 18, 2020 at 3:30
                                                                                           p.m.
12       Settlement Conference                         May 7, 2020                         August 25, 2020 at 10:30
                                                                                           a.m.
13       Pretrial Conference                           November 23, 2020                   February 22, 2021
14       Trial                                         January 20, 2021                    April 20, 2021
15

16

17
     IT IS SO ORDERED.
18

19   Dated:      April 23, 2020                                                 /s/   Sheila K. Oberto                     .
                                                                   UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26   2
        The parties also request that the Court direct them to file a status report by no later than July 7, 2020, to advise the
     Court of the status of the case, presumably to determine whether the parties will need a further modification of the
27   scheduling order. (See Doc. 23 at 4.) A status report is not necessary. If the parties believe they will require a further
     modification of the scheduling order due to the coronavirus (COVID-19) pandemic or for any other reason, they may
28   file a stipulation or motion requesting to modify the scheduling order.
                                                                  2
